                                  1

                                  2

                                  3

                                  4                               IN THE UNITED STATES DISTRICT COURT

                                  5                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BRIAN H. and ALEX H.,                               Case No. 17-cv-03095-MMC
                                  8                        Plaintiffs,                       ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART PLAINTIFFS’
                                  9                  v.                                      MOTION FOR JUDGMENT;
                                                                                             GRANTING IN PART AND DENYING
                                  10     BLUE SHIELD OF CALIFORNIA, et al.,                  DEFENDANTS’ CROSS-MOTION FOR
                                                                                             JUDGMENT; REMANDING FOR
                                  11                       Defendants.                       FURTHER PROCEEDINGS
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court are two motions: (1) Motion for Judgment, filed December 21,

                                  14   2018, by plaintiffs Brian H. and Alex H.; and (2) Cross-Motion for Judgment, filed January

                                  15   23, 2019, by defendants California Physicians’ Service dba Blue Shield (“Blue Shield”),

                                  16   Trinet Group Inc. Section 125, Section 129, and Flexible Account Spending Plan (“Trinet

                                  17   Plan”), and Trinet Group, Inc. (“Trinet Group”). The matter came on regularly for hearing

                                  18   on March 8, 2019. Katie J. Spielman and David M. Lilienstein of DL Law Group

                                  19   appeared on behalf of plaintiffs. Joseph E. Laska and Anastasia Bondarchuk of Manatt,

                                  20   Phelps & Phillips, LLP appeared on behalf of defendants.

                                  21            Having considered the parties’ respective written submissions and the arguments

                                  22   of counsel at the hearing, the Court, for the reasons stated on the record at the hearing,

                                  23   finds:

                                  24            1.        Blue Shield misconstrued the Blue Shield PPO Health Plan (“the Plan”); in

                                  25   particular, Blue Shield failed to consider whether the services for which plaintiffs’ claim

                                  26   was made were “furnished under generally accepted professional standards.” (See

                                  27   Administrative Record at BSC000394.)

                                  28            2.        Plaintiffs have failed to show that either Trinet Plan or Trinet Group is in any
                                  1    manner liable for payment of benefits due under the Plan or that either of said defendants

                                  2    violated any provision of the Employee Retirement Income Security Act or any of the

                                  3    terms of the Plan.

                                  4           Accordingly, the Court hereby GRANTS IN PART and DENIES IN PART plaintiffs’

                                  5    motion, and hereby GRANTS IN PART and DENIES IN PART defendants’ cross-motion,

                                  6    as follows:

                                  7           1.     As to Blue Shield, judgment is granted in favor of plaintiffs and the matter is

                                  8    hereby REMANDED to Blue Shield for consideration of plaintiffs’ claim for benefits under

                                  9    a standard consistent with this order. See Saffle v. Sierra Power Co. Bargaining Unit

                                  10   Long Term Disability Income Plan, 85 F.3d 455, 461 (9th Cir. 1996) (holding “remand for

                                  11   reevaluation of the merits of a claim is the correct course to follow when an ERISA plan

                                  12   administrator, with discretion to apply a plan, has misconstrued the [p]lan and applied a
Northern District of California
 United States District Court




                                  13   wrong standard to a benefits determination”).

                                  14          2.     As to Trinet Plan and Trinet Group, judgment is granted in favor of said

                                  15   defendants.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: March 11, 2019
                                                                                               MAXINE M. CHESNEY
                                  19                                                           United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
